  Case 19-10742        Doc 26      Filed 06/06/19 Entered 06/06/19 15:49:51               Desc Main
                                     Document     Page 1 of 5


                                    United States Bankruptcy Court
                                      Northern District of Illinois
                                           Eastern Division

In Re: Brandi McGhee                                )
                                                    )           Chapter 13
        Debtor                                      )           Judge Goldgar
                                                    )           Case # 19-10742

To:
By Mail,
        U.S. Bank National Association, c/o U.S. Bank Home Mortgage, 4801 Frederica St., Owensboro,
        KY 42301
        McCalla Raymer Leibert Pierece, c/o U.S. Bank National Association, LLC, 1 North Dearborn,
        Ste 1200, Chicago, IL 60611
        U.S. Bank CEO Andrew Cecere, 800 Nicollet Mall, Minneapolis, MN 55402 (VIA CERTIFIED
        MAIL)
By Electronic Notice, Trustee Marilyn Marshall, courtdocs@chi13.com
        US Trustee Patrick S Layng, USTPRegion11.es.ecf@usdoj.gov


                                  NOTICE OF OBJECTION TO CLAIM #9

        Please take notice that on July 9, 2019 at 9:30 a.m. I shall bring the above motion for hearing
before Judge Goldgar, or whomever is sitting in Judge Goldgar stead, at 219 S Dearborn, Courtroom 642,
Chicago, IL 60604.


                                              Certification

        I certify that the motion and notice of motion were served by mail to the parties listed above by
depositing copies in envelopes addressed to each party with proper postage in the United States mail on
June 6, 2019 and by electronic notice through ECF at the above email addresses on June 6, 2019.



                                                              ________/s/ David Gallagher

                                                                One of Attorneys for Debtor
                                                                Gleason and Gleason
                                                                77 W Washington, Suite 1218
                                                                Chicago, IL 60602
                                                                Ph: (312) 578-9530
                                                                Fax: (312) 578-9524
                  Case
Label Matrix for local    19-10742
                       noticing           Doc 26 PRAFiled  06/06/19
                                                     Receivables          Entered
                                                                 Management, LLC    06/06/19 15:49:51      Desc Main
                                                                                                U.S. BANK NATIONAL ASSOCIATION
0752-1                                                Document
                                                 PO Box 41021            Page    2 of 5         14841 Dallas Pkwy Suite 425
Case 19-10742                                      Norfolk, VA 23541-1021                          Dallas, TX 75254-8067
Northern District of Illinois
Eastern Division
Thu Jun 6 15:37:36 CDT 2019
U.S. Bankruptcy Court                              Ally Bank                                       Ally Financial
Eastern Division                                   PO Box 130424                                   Attn: Bankruptcy
219 S Dearborn                                     Roseville, MN 55113-0004                        Po Box 380901
7th Floor                                                                                          Bloomington, MN 55438-0901
Chicago, IL 60604-1702

Arnold Scott Harris                                Capital One                                     Capital One Bank (USA), N.A.
111 W. Jackson Ste 400                             Attn: General Correspondence/Bankruptcy         4515 N Santa Fe Ave
Chicago, IL 60604-4135                             Po Box 30285                                    Oklahoma City, OK 73118-7901
                                                   Salt Lake City, UT 84130-0285


Cardworks/CW Nexus                                 Chase Auto Finance                              Citibank North America
Attn: Bankruptcy                                   National Bankruptcy Dept                        Citicorp Credit Srvs/Centralized Bankrup
Po Box 9201                                        201 N Central Ave Ms Az1-1191                   Po Box 790040
Old Bethpage, NY 11804-9001                        Phoenix, AZ 85004-1071                          Saint Louis, MO 63179-0040


City Of Chicago Department of Finance              City of Chicago                                 City of Chicago - Dept of Finance
C/O Arnold Scott Harris P.C.                       Attn: Mayor Rahm Emanuel                        Administrative Hearings
111 W Jackson Blvd Suite 600                       121 N LaSalle, #507                             121 N LaSalle St 107A
Chicago, IL 60604-3517                             Chicago, IL 60602-1208                          Chicago, IL 60602-1232


City of Chicago Corporation Counsel                City of Chicago Dept of Law                     Codilis and Assoc.
Attn: Edward Siskel                                Attn: Charles King                              15W030 N. Frontage Road
30 N LaSalle St, Room 700                          121 North LaSalle Street, Suite 600             Burr Ridge, IL 60527-6921
Chicago, IL 60602-2503                             Chicago, IL 60602-1244


ComEd Attn: Bkcy Dept                              Commonwealth Edison Company                     Franciscan St James Health
1919 Swift Dr                                      Bankruptcy Department                           2434 Interstate Plaza Dr, Ste 2
Oak Brook Terrace, IL 60523-1502                   1919 Swift Drive                                Hammond, IN 46324-2947
                                                   Oak Brook, IL 60523-1502


Hiskes Diller ODonnell                             Illinois Dept of Employment Securit             Illinois Housing Development Auth
for Village of South Holland                       Bankruptcy Unit Collection Subdivis             Legal Dept
16231 Wausau Ave                                   33 S State St 10th Floor                        401 N Michigan, Ste 700
South Holland, IL 60473-2157                       Chicago, IL 60603-2804                          Chicago, IL 60611-4278


LJ Ross                                            MCSI Inc                                        MERRICK BANK
PO Box 6099                                        7330 College Drive #108                         Resurgent Capital Services
Jackson, MI 49204-6099                             Palos Heights, IL 60463-1186                    PO Box 10368
                                                                                                   Greenville, SC 29603-0368


Midland Credit Management, Inc. as agent for       Municipal Collection Services                   Nicor Gas
Midland Funding LLC                                PO Box 327                                      Attention: Bankruptcy Department
Po Box 2011                                        Palos Heights, IL 60463-0327                    PO Box 549
Warren MI 48090-2011                                                                               Aurora, IL 60507-0549
Nicor Gas Co.     Case 19-10742           Doc 26 Professional
                                                   Filed 06/06/19         Entered 06/06/19 15:49:51
                                                              Account Management              Secretary ofDesc
                                                                                                           State Main
1844 Ferry Road                                       Document
                                                 PO Box 2080             Page    3 of 5       Attn: Safety & Financial Resp
Naperville, IL 60563-9600                            Milwaukee, WI 53201-2080                             2701 S Dirksen Pkwy
                                                                                                          Springfield, IL 62723-0002


Synchrony Bank                                       Synchrony Bank                                       Synchrony Bank/ JC Penney
Attn: Bankruptcy                                     c/o PRA Receivables Management, LLC                  Attn: Bankruptcy
Po Box 965060                                        PO Box 41021                                         Po Box 965060
Orlando, FL 32896-5060                               Norfolk, VA 23541-1021                               Orlando, FL 32896-5060


Synchrony Bank/Walmart                               (p)US BANK                                           United States Department of Education
Attn: Bankruptcy                                     PO BOX 5229                                          Claims Filing Unit
Po Box 965060                                        CINCINNATI OH 45201-5229                             PO Box 8973
Orlando, FL 32896-5060                                                                                    Madison, WI 53708-8973


Us Bank Home Mortgage                                Us Dept Of Ed/Great Lakes Higher Educati             Village of Dolton
Attn: Bankruptcy Department                          Attn: Bankruptcy                                     Municpal Officers - Tickets
Po Box 5229                                          2401 International Lane                              14014 Park Ave
Cincinnati, OH 45201-5229                            Madison, WI 53704-3121                               Dolton, IL 60419-1029


Village of Matteson                                  Village of South Holland                             Brandi McGhee
20500 S Cicero                                       16226 Wausau Avenue                                  17201 Bennett Ave
Matteson, IL 60443-1646                              South Holland, IL 60473-2156                         South Holland, IL 60473-3624



Julie M Gleason                                      Marilyn O Marshall                                   Patrick S Layng
Gleason & Gleason LLC                                224 South Michigan Ste 800                           Office of the U.S. Trustee, Region 11
77 W Washington Suite 1218                           Chicago, IL 60604-2503                               219 S Dearborn St
Chicago, IL 60602-3246                                                                                    Room 873
                                                                                                          Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


U.S. Bank National Association
c/o U.S. Bank Home Mortgage,
a division of U.S. Bank N.A.
4801 Frederica Street
Owensboro, Kentucky 42301




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)U.S. Bank National Association                    End of Label Matrix
                                                     Mailable recipients    47
                                                     Bypassed recipients     1
                                                     Total                  48
  Case 19-10742          Doc 26       Filed 06/06/19 Entered 06/06/19 15:49:51           Desc Main
                                        Document     Page 4 of 5


                                      United States Bankruptcy Court
                                        Northern District of Illinois
                                             Eastern Division

In Re: Brandi McGhee                                 )
                                                     )           Chapter 13
       Debtor                                        )           Judge Goldgar
                                                     )           Case # 19-10742


                                  OBJECTION TO PROOF OF CLAIM #9-1

Now comes Counsel for Brandi McGhee David Gallagher of Gleason and Gleason, and respectfully states:

       1. That the Debtor filed the above captioned case under section 13 of the Bankruptcy Code on

           April 12, 2019.

       2. That the Debtor’s Plan has not yet been confirmed.

       3. On May 30, 2019, U.S Bank National Association, c/o U.S. Bank Home Mortgage, (herein

           referred to as US BANK)filed a proof of claim that assessed a $44,501.60 in pre-petition

           arrears (See Exhibit A).

       4. The Debtor’s residence has been property-tax exempt by the State of Illinois since 2016 (See

           Exhibit B).

       5. Debtor’s exemption has continued up until the present time (See Exhibit C).

       6. That, accordingly, Claim #9-1 should be reduced by $12,560.20, which is the amount of

           property taxes the mortgage company has paid since 2017.
  Case 19-10742        Doc 26      Filed 06/06/19 Entered 06/06/19 15:49:51              Desc Main
                                     Document     Page 5 of 5




WHEREFORE, Debtor respectfully requests that this Court enter an order sustaining Debtor’s objection

to Claim 9-1 filed by the U.S Bank and by reducing the arrearage claim to $31,941.40 and any further

relief that the court deems just and proper.


                                                        Respectfully Submitted,


                                                        ___/s/ David Gallagher #6295024
                                                        One of Attorneys for Debtor
        Gleason and Gleason
        77 W. Washington, Suite 1218
        Chicago, IL 60602
        Ph (312) 578-9530
        Fax (312) 578-9524
        Julie Gleason #6273536
        Troy Gleason #6276510
        David Gallagher #6295024
